Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 01/10/2021. Applicant’s argument, filed on 01/10/2021 has been entered and carefully considered. Claims 21-27, 29-35 and 37-39 are pending.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 07/02/2020.

The certified copy has been filed in parent Application PCT/KR2018/003392 filed 03/22/2018. Claimed foreign priority date for application KOREA, REPUBLIC OF 10-2017-0036257 filed on 03/22/2017, KOREA, REPUBLIC OF 10-2017-0155097 filed on 11/20/2017, KOREA, REPUBLIC OF 10-2018-0033424 filed on 03/22/2018. Certified copy filed on 09/16/2019.


Information Disclosure Statement

This information disclosure statement (IDS) submitted on 01/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 



	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 21-27 and 29-33 refer to "A video decoding method”, Claims 34-35 refer to " A video encoding method”, Claim 37 refers to "A non-transitory computer-readable medium” and Claims 38-39 refer to " A non-transitory computer-readable medium”. Claims 34-35, and 37-39 are similarly rejected in light of rejection of claims 21-27 and 29-33, any obvious combination of the rejection of claims 21-27 and 29-33, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 21-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 20200053363 A1), hereinafter min, in view of Park et al. (US 20180139453 A1), hereinafter Park, further in view of Ramamurthy et al., (US 20170041616 A1), hereinafter Ramamurthy.
	
	Regarding claim 21, Min discloses a video decoding method, comprising (Abstract): ([0005]); and performing predictions for the plurality of the split block ([0012]). 
	Min discloses all the elements of claim 1 but Min does not appear to explicitly disclose in the cited section determining whether to perform a splitting for a target block; blocks in a case that it is determined to perform the predictions for the plurality of the split blocks; wherein: the splitting is determined based on a block split indicator indicating a type of the splitting for the target block among types for the splitting 
	However, Park from the same or similar endeavor teaches determining whether to perform a splitting for a target block; blocks in a case that it is determined to perform the predictions for the plurality of the split blocks (Fig. 3-4, [0086]); wherein: the splitting is determined based on a block split indicator indicating a type of the splitting for the target block among types for the splitting (Min in view of Park, Park, [0084], partition mode may be included in a bit stream for horizontal or vertical partition, so, it is obvious to the ordinary skill in the art that the information may not be included in the bit stream, Min, [0007], splitting based on the shape of the current block).
 (Park, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.
	Min in view of Park discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a list for the tarqet block is derived using information of a plurality of reference blocks, the plurality of the reference block comprises a block adjacent to a left of the tarqet block and a block adjacent to an upper of the tarqet block, and a plurality of candidates in the list is used for the predictions for the plurality of the split blocks.
	However, Ramamurthy from the same or similar endeavor teaches a list for the tarqet block is derived using information of a plurality of reference blocks, the plurality of the reference block comprises a block adjacent to a left of the tarqet block and a block adjacent to an upper of the tarqet block, and a plurality of candidates in the list is used for the predictions for the plurality of the split blocks ([0009], dividing into groups based on the cost, in view of Min and Park).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Min in view of Park to incorporate the teachings of Ramamurthy to reduce processing time and other resource uses (Ramamurthy, [0073]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 22, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: it is determined based on a shape of the target block whether to perform the splitting (Min, [0007]-[0010], Park, Fig. 3-7).  

	Regarding claim 23, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: it is determined based on a depth of the target block whether to perform the splitting (Min, [0007]-[0010], Fig. 19, [0030], Park, Fig. 3-7).  

Regarding claim 24, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: a shape of the splitting is determined based on a horizontal length of the target block and a vertical length of the target block (Min, [0007]-[0010], Fig. 19, [0030], [0088], [0111], Park, Fig. 3-7).  

	Regarding claim 25, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: the splitting is determined based on a block split indicator (Min, [0007]-[0010], Fig. 19, Park, Fig. 3-7, [0068]).  

	Regarding claim 26, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 25, wherein: the block split indicator indicates a type of the splitting (Min, [0007]-[0010], Fig. 19, [0310]-[0321], Park, Fig. 3-7, [0082]).  

	Regarding claim 27, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 25, wherein: the splitting is determined based on a condition using information related to the target    Application No.: Not yet assignedblock in a case that the block split indicator is not signaled via a bitstream (Min, [0007]-[0010], Fig. 19, [0310]-[0321], Park, Fig. 3-7, [0082]).  

	Regarding claim 28, (Canceled) Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: prediction is performed for a plurality of regions of the target block using a plurality of candidates in one list which is configured for the target block (Min, [0007]-[0010], Fig. 19, [0310]-[0321], Park, Fig. 3-7, [0050], it is obvious to the ordinary skill in the art, e.g., Boon et al., US 20130301724 A1, [0005]).  

	Regarding claim 29, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: the target block is a coding tree unit (Min, Fig. 6, [0005], Park, Fig. 3, 5-6, [0044]).
  
Regarding claim 30, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: the target block is a coding unit (Min, Fig. 6, [0005], Park, Fig. 3, 5-6, [0044]). 
 
	Regarding claim 31, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: the target block is a transform unit (Min, Fig. 6, [0005], Park, Fig. 3, 5-6, [0044], it is obvious to the ordinary skill in the art, e.g., Jeon et al., US 20130272623 A1, [0097]).  

	Regarding claim 32, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: the decoding comprises intra prediction for the plurality of the split blocks (Min, [0351], Park, [0062], Ramamurthy, [0009], it is obvious to the ordinary skill in the art).  

	Regarding claim 33, Min in view of Park further in view of Ramamurthy discloses the video decoding method of claim 21, wherein: the decoding comprises inter prediction for the plurality of the split blocks (Min, [0351], Park, [0062], Ramamurthy, [0009], it is obvious to the ordinary skill in the art).

Regarding claim 34-35 and 37-39, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487